LIVESTRONG® Income Portfolio • LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio • LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio • LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio • LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio • LIVESTRONG® 2055 Portfolio (“LIVESTRONG Portfolios”) May 17, 2013 EXPLANATORY NOTE On behalf of the LIVESTRONG Portfolios, each a series of American Century Asset Allocation Portfolios, Inc. (the “Corporation”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. The interactive data file included as an exhibit to this filing relates to the prospectus supplement filed with the Securities and Exchange Commission on behalf of the Corporation pursuant to Rule 497(e) under the Securities Act on May 2, 2013; such filing (Accession Number 0001437749-13-005145) is incorporated by reference into this Rule 497 Document. EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit -101.INS XBRL Instance Document Exhibit-101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit - 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
